UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7651



JENNIFER LYNN PALAZZI, a/k/a Stanley Palazzi,


                                               Plaintiff - Appellant,

             versus


DAVID B. EVERETT, Warden; ROBISON, Psychologist;
GENE JOHNSON, Director, VDOC,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-04-558-2)


Submitted:    February 24, 2005               Decided:   March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Lynn Palazzi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jennifer Lynn Palazzi appeals the district court’s order

dismissing her 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C. § 1997e(a) (2000).   Because Palazzi did not demonstrate to

the district court that she had exhausted administrative remedies

or that such remedies were not available, the court’s dismissal of

the action without prejudice was not an abuse of discretion.

Accordingly, we affirm the district court’s order.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -